         Case 1:15-cv-08307-PAE Document 239 Filed 02/03/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


IN RE: ALUMINUM WAREHOUSING
ANTITRUST LITIGATION                                            MDL No. 2481

This Document Relates To:                                       Master Docket No.
                                                                13-md-2481 (PAE)
Agfa Corporation and Agfa Graphics, N.V. v. The
Goldman Sachs Group, Inc., Case No. 1:14-cv-0211-
PAE (S.D.N.Y.)

Mag Instrument, Inc. v. The Goldman Sachs Group,
Inc., Case No. 1:14-cv-00217-PAE (S.D.N.Y.)

Eastman Kodak Company v. The Goldman Sachs
Group, Inc., Case No. 1:14-cv-06849-PAE (S.D.N.Y.)

FUJIFILM Manufacturing U.S.A., Inc. v. Goldman
Sachs & Co., Case No. 1:15-cv-08307-PAE



                         MOTION TO WITHDRAW AS COUNSEL

       Pursuant to Local Civil Rule 1.4, Plaintiffs Agfa Corporation and Agfa Graphics N.V.,

Mag Instrument, Inc., Eastman Kodak Company, and Fujifilm Manufacturing USA, Inc., by and

through their counsel Scott+Scott Attorneys at Law LLP, hereby move this Court for an Order

allowing Stephanie A. Hackett to withdraw as counsel for Agfa Corporation and Agfa Graphics

N.V., Mag Instrument, Inc., Eastman Kodak Company, and Fujifilm Manufacturing USA, Inc., in

the above-referenced actions.

       Stephanie A. Hackett is no longer associated with the law firm Scott+Scott Attorneys at

Law LLP. There is no retaining or charging lien being asserted. Scott+Scott will continue to serve

as counsel for the above-named Plaintiffs in this matter.
       Case 1:15-cv-08307-PAE Document 239 Filed 02/03/21 Page 2 of 2




Dated: February 2, 2021         Respectfully submitted,

                                SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                 s/ Walter W. Noss
                                Walter W. Noss
                                600 W. Broadway, Suite 3300
                                San Diego, CA 92101
                                Telephone: 619-233-4565
                                Facsimile: 619-233-0508
                                wnoss@scott-scott.com

                                Attorney for Plaintiffs



                                 *UDQWHG7KH&OHUNRI&RXUWLVUHVSHFWIXOO\GLUHFWHGWR
                                 WHUPLQDWH6WHSKDQLH$+DFNHWWDVFRXQVHOLQWKHDERYH
                                 FDSWLRQHGFDVHV
                                 SO ORDERED.

                                                    
                                               __________________________________
                                                     PAUL A. ENGELMAYER
                                                     United States District Judge



                                 )HEUXDU\




                                       2
